PER CURIAM.
Having considered the appellant’s response to this Court’s order, dated May 9, 2006, we dismiss this appeal for lack of jurisdiction. The notice of appeal filed on May 2, 2006, appealing the order on the appellant’s postconviction motion, rendered on July 15, 2005, is untimely. Because the notice of appeal was filed more *1033than 30 days after rendition of the order and the untimely motion for rehearing did not delay rendition, this Court is without appellate jurisdiction. See Fla. R.App. P. 9.110(b).
DISMISSED.
BENTON, POLSTON, and THOMAS, JJ., concur.